 Case 1:20-cr-00438-MKB Document 19 Filed 06/08/21 Page 1 of 1 PageID #: 112




                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
                         Plaintiff,
                 v.
                                               Case No. 20-cr-00438 (FB)(VMS)
GOLDMAN SACHS (MALAYSIA) SDN.
BHD.,
                         Defendant.



                                NOTICE OF APPEARANCE

TO THE CLERK OF THIS COURT AND ALL PARTIES OF RECORD:

             Please take notice that the undersigned attorney, KATHRYN H. RUEMMLER,

who was granted leave to appear as attorney pro hac vice as counsel for defendant Goldman

Sachs (Malaysia) Sdn Bhd. on June 7, 2021 (ECF No. 16), hereby appears as counsel for

defendant Goldman Sachs (Malaysia) Sdn. Bhd.



Dated: June 8, 2021
       New York, New York
                                         Respectfully submitted,

                                         /s/ Kathryn H. Ruemmler
                                         Kathryn H. Ruemmler
                                         GOLDMAN SACHS & CO. LLC
                                         200 West Street, 15th Floor
                                         New York, New York 10282
                                         (212) 902-1000
                                         Kathryn.Ruemmler@ny.email.gs.com

                                         Counsel for Goldman Sachs (Malaysia) Sdn. Bhd.
